Policy Transaction Invoice Producer: Customer: Tom Clark ARTHUR J GALLAGHER RISK MGMT SRV INC 2 WESTCHESTER PARK DR STE 300 WHITE PLAINS, NY 10604 (914) 697-6017 Pine Grove Alternative Institutional Fund & Pine Grove Alternative Fund 25 DeForest Avenue Summit, NJ 07901 Branch Code:912 ProducerNumber:703180 Customer Number: 239442 Continental Insurance Company of New Jersey hereby submits the following Statement for Policy # 596418556for PineGroveAlternative Institutional Fund & Pine GroveAlternative FundPolicy Period: From 01/01/2015 to03/01/2016. Policy Gross Commission Counter- Total Taxes Total Amount Due Effective Premium Signature Fee Surcharges Date 15.00%(MFB) 1/1/2016 * Please return a copy of this invoice with your payment due 30 days after Policy Effective Date to: Continental Casualty Company 23453 Network Place Chicago, IL 60673-1234 Pleasedo not sendthispayment toanyotherCNA payment site. Any questions regarding your account please call CNA Financial Insurance Phone: (212) 440-3485 FOR BILLING QUESTIONS CONTACT BILLING & COLLECTIONS: 1-877-574-0540 This amount will also appear on the CNA monthly statement for this producer number. EXTENSION OF POLICY PERIOD In consideration of the additional premium of $394, it is agreed and understood that the Policy Period set forth in Item 2. of the Declarations is deleted and replaced by the following: PolicyPeriod:01/01/2015 to 03/01/2016 12:01 a.m. local time at the address stated in the Declarations Page. This extension of the Policy Period shall not increase the Insurer's Limit of Liability under this Policy. All other terms and conditions of the Policy remain unchanged. This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below, and expires concurrently with said Policy. GSL52319XX (12-11) Policy No: 596418556 Page 1 Endorsement No: 6 Continental Insurance Company of New Jersey Effective Date: 01/01/2016 Insured Name: Pine Grove Alternative Institutional Fund & Pine Grove Alternative Fund
